The record in this cause having been considered by the Court and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that the orders of the Circuit Court should be, and the same are hereby affirmed with instructions to tax against the complainant so much of the costs of this proceeding as have accumulated in the court below by reason of appointment of receiver under the original bill.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.